Citation Nr: 9921174	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of the currently 
assigned 10 percent for service-connected arthritis of the 
thoracic spine, with limitation of motion.

2.  Entitlement to an evaluation in excess of the currently 
assigned 10 percent for service-connected tinea of the arms and 
legs.

3.  Entitlement to an evaluation in excess of the currently 
assigned 20 percent for a service-connected cervical spine 
dysfunction with arthritis.

4.  Entitlement to an evaluation in excess of the currently 
assigned 20 percent for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from May 1977 to June 1985.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
remanded in June 1996, at which time the only issue before the 
Board was entitlement to an increased rating for the veteran's 
skin disorder.  While the case was in remand status additional 
issues were developed, including those of increased ratings for 
the three spinal segments.  With respect to disability of the 
lumbar and cervical spine, the Board finds the evidence 
inadequate and those issues must be remanded for additional 
development.

In a statement received in December 1997, the veteran indicated a 
desire to apply to reopen his claim of entitlement to dental 
benefits. 

In the supplemental statement of the case issued in August 1997, 
the RO included the matter of entitlement to service connection 
for sleep apnea, claimed as secondary to service-connected 
hypertension.  That issue had not previously been adjudicated by 
the RO and there is no notice of disagreement in the claims file.  
Moreover, as the RO advised the veteran that a response was 
optional at that time, no substantive appeal pertinent to that 
matter is of record.  An appeal consists of a timely notice of 
disagreement in response to a formal adjudication, and, following 
issuance of a statement of the case, a timely filed substantive 
appeal.  See 38 C.F.R. 20.200, 20.201, 20.202, 20.302 (1998).  A 
timely notice of disagreement is jurisdictional in nature and 
absolutely essential in order to confer appellate jurisdiction 
upon the Board.  See, e.g., Rowell v. Principi, 4 Vet. App. 9 
(1993).  A timely substantive appeal is likewise jurisdictional.  
Roy v. Brown, 5 Vet. App. 554 (1993).  Absent evidence of the 
veteran's disagreement and intent to appeal, the Board is without 
jurisdiction to address such matter.  It is referred to the RO 
for further action as indicated.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal as to thoracic spine and skin 
disabilities has been obtained.

2.  The veteran's thoracic spine disorder is manifested by no 
more than x-ray evidence of arthritis and limitation of motion.

3.  Tinea of the arms and legs is manifested by no more than the 
occurrence of relatively small localized, ulcerative lesions on 
the arms, legs and back that do not result in significant 
exfoliation, exudation, itching, disfigurement or functional 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
service-connected arthritis of the thoracic spine, with 
limitation of motion, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5291 
(1998).

2.  The criteria for an evaluation in excess of 10 percent for 
service-connected tinea of the arms and legs have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Laws and Regulations Pertinent to Ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(1998).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1, 4.2 (1998), which require the evaluation of the 
complete medical history of the veteran's condition.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board must determine whether evidence supports the veteran's 
claim or is in relative equipoise, with the veteran prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Initial Matters

In general, allegations of increased disability are sufficient to 
establish well-grounded claims seeking increased ratings.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In the instant 
case, there is no indication that there are additional records 
which have not been obtained and which would be pertinent to the 
present claims.  Thus, no further development is required in 
order to comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual Background: Thoracic Spine

At the time of VA examination conducted in August 1985, x-rays 
showed a mildly kyphoscoliotic thoracic spine, with arthritic 
changes more pronounced than expected for the veteran's age.

In a rating decision dated in June 1987, the RO established 
service connection and assigned a zero percent disability 
evaluation for arthritis of the thoracic spine, effective July 1, 
1985.

The veteran reported for a VA examination in November 1990.  He 
demonstrated a slight, right-sided limp.  He was able to dress 
and undress, and to mount and dismount the examination table 
normally.  He used no assistive devices. 

In a rating decision dated in May 1992, the RO assigned a 10 
percent compensable evaluation for thoracic spine arthritis, with 
limitation of motion, also effective October 4, 1991.

In April 1992, the veteran was able to rotate his dorsal spine to 
45 degrees bilaterally, but was not able to reach his toes, 
reaching only to his knees with his hands and then having pain in 
the lumbar spine.  The conclusion was intervertebral disc disease 
of the lumbar and cervical spine, causing pain and an inability 
to fully flex, extend and rotate the spine, particularly when 
sitting for more than 40 minutes.  

Physical examination in May 1998 included x-rays of the thoracic 
spine showing no abnormalities.  The claims file also contains VA 
outpatient records reflecting on ongoing history of back pain.

Legal Criteria Pertinent to the Thoracic Spine

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, strength, 
speed, coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which becomes 
disabled on use must be regarded as seriously disabled.  However, 
a little-used part of the musculoskeletal system may be expected 
to show evidence of disuse, through atrophy, for example.  
38 C.F.R. § 4.40 (1998).  The provisions of 38 C.F.R. § 4.45 and 
4.59 (1998) contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled movements 
smoothly, and pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally compensable.  
Id.  

38 C.F.R. § 4.71a, Diagnostic Code 5285 (1998) contemplates 
disability arising from residuals of vertebral fracture.  Under 
this code, with cord involvement, bedridden or requiring long leg 
braces, a 100 percent disability rating is assigned.  Without 
cord involvement; abnormal mobility requiring neck brace (jury 
mast), a 60 percent disability rating is assigned.  In other 
cases, rating is in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of the 
vertebral body.  Id.

Ankylosis is defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995) [citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (27th ed. 1988) at 91]; see also Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Complete ankylosis of the 
spine warrants assignment of a 100 or 60 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5286 (1998).  Ankylosis of the 
dorsal spine is provided for under 38 C.F.R. § 4.71a, Diagnostic 
Code 5288 (1998).

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), in DeLuca v. Brown, 
8 Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and functional 
loss are additionally disabling must be considered.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Pyramiding, that is the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (1998).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several diagnostic 
codes.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Analysis:  Thoracic Spine

The veteran is service-connected for limitation of motion and 
arthritis of the thoracic spine, evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5291.  That is 
the maximum schedular evaluation for both limitation of dorsal 
motion under Diagnostic Code 5291, and the maximum schedular 
evaluation for arthritis of the dorsal spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  Moreover, the Court has 
held that consideration of functional loss due to pain, see 
38 C.F.R. §§ 4.40, 4.45, 4.59, as the basis for a higher 
evaluation is not required when the current rating is the maximum 
disability rating available for limitation of motion under the 
Schedule.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Additionally, separate evaluations for arthritis and for 
limitation of dorsal motion are not warranted.  In this case, 
arthritis is rated based on limitation of motion.  Thus, separate 
evaluations would clearly violate the rule against pyramiding.  
38 C.F.R. § 4.14.

The Board has, however, contemplated whether any other applicable 
diagnostic code provides a basis for higher evaluation for this 
disability.  In that regard the Board notes first that there is 
no competent evidence that the veteran's dorsal spine is 
ankylosed.  Thus, 38 C.F.R. § 4.71a, Code 5288 is not for 
application.  Nor is there competent evidence that the veteran 
ever incurred a dorsal fracture, see 38 C.F.R. § 4.71a, 
Diagnostic Code 5285, or evidence of neurologic involvement at 
the dorsal level, see 38 C.F.R. § 4.71a, Diagnostic Code 5293 and 
38 C.F.R. § 4.124a (1998) to warrant consideration of such 
diagnostic codes.  

In short, the veteran's thoracic spine disability is manifested 
solely by a limitation of motion and diagnostic evidence of 
arthritis.  He is currently in receipt of the maximum schedular 
rating based on such manifestations and consideration of other 
various provisions of 38 C.F.R. Parts 3 and 4 (1998), as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), does not 
reveal any basis to assign a higher schedular evaluation.

The Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order with respect to the veteran's spinal disability.  First, he 
reports now being retired, and as such, his spinal disorders 
don't currently interfere with employment.  Moreover, the 
available evidence in this case fails to show that his thoracic, 
cervical or dorsal spine problems in the past caused marked 
interference with his employment, or that such has in the past or 
now requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  The 
record does not reflect that the veteran has undergone any 
operative procedures for such, or that he requires assistive 
devices or extraordinary treatment.  The percentage ratings under 
the Schedule represent the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Factual Background: Tinea of the Arms and Legs

The service medical records reflect that in January 1983 the 
veteran was noted to have dryness and peeling of his feet with 
fissures, which presented in cycles.  The impression was 
hyperhidrosis.  When the veteran was examined in January 1985 for 
retirement from the Army, he completed a report of medical 
history in which he gave a history of skin diseases.  On 
examination his skin and feet were noted to be normal and only 
skin and lips scars and a surgical scar were noted.  The examiner 
noted that the history of skin disease referred to periodic loss 
of the skin on the hands and feet "due to Agent Orange 
exposure."  At the time of VA examination conducted in August 
1985, there was evidence of several crusts on the dorsum of the 
veteran's arms, as well as increased scaling on the soles of both 
feet; photographs accompany the examination report.  The 
impression was excoriation of the arms and legs and probable 
tinea pedis.

In a rating decision dated in June 1987, the RO established 
service connection and assigned a 10 percent disability 
evaluation for tinea of the arms and legs.  That rating has 
remained in effect to date.

VA examination of the veteran's skin in March 1992 revealed 
excoriation and sores on the arms and legs.  The examiner noted 
that such appeared to be some type of localized inflammatory 
scaling excoriation, appearing almost as if they were chronic 
fascicular eruptions.  The conclusion was dermatitis of his arms; 
photographs accompany the examination report.

In June 1997, the veteran presented for a VA examination and 
reported the incurrence of individual lesions, starting as single 
or multiple bumps that festered and opened to form sores, and 
then healed to form hypopigmented and hyperpigmented scars.  
Examination revealed an ulcerated lesion with crusted edges on 
the right lower anterior leg that was 1 by 1.5 centimeters, two 
ulcerated lesions on the radial aspect of the right wrist that 
were 6 by 3.5 millimeters and 8 by 5 millimeters in size 
separated by a 4 millimeter wide isthmus of erythematous skin, 
and a 13 by 15 millimeter erythematous macule with a 3 millimeter 
crust at the lateral edge of the left patella.  The examiner 
noted that such were precipitated by the wearing of leather boots 
and a watch, and incurrence of a knee bump, respectively.  The 
examiner also noted scattered hypopigmented and hyperpigmented 
macular scars on the anterior surfaces of the legs, forearms, 
hands and upper back, with no appreciable thickening.  The 
diagnosis was post-traumatic ulcerations and scars.  Photographs 
accompany the examination report.  The VA examiner commented that 
the only active lesions were as described, and that other than 
the post-traumatic pigmentary changes, no other skin 
abnormalities were seen.  The examiner stated that there was no 
evidence of dermatophytosis/tinea.  He concluded that there was 
no exudation except that from the moist ulcerations detailed in 
the report, and indicated that there was no evidence of 
exfoliation, itching or significant disfigurement.  The examiner 
noted that there was crusting of portions of the ulceration, but 
no resulting functional impairment.  The examiner also noted that 
the veteran complained of his skin being highly sensitive to 
clothing, but stated that visual evidence of such could not be 
detected.  The VA examiner concluded by noting that objective 
appraisal of the veteran's skin did not suggest a "factitial" 
disorder.

The claims file contains records from Gainesville Family 
Physicians dated from September 1997 to February 1998.  In 
October 1997, the treating physician noted bilateral, anterior 
tibial areas of excoriated, bleeding, scaly, circular plaques.

Analysis:  Tinea of the Arms and Legs

The veteran is service-connected for tinea of the arms and legs, 
evaluated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7813, dermatophytosis.  He complains of lesions 
on his skin and a sensitivity to his clothing that result in a 
condition more severely disabling than reflected by the rating 
currently assigned.  He has argued that his condition is worse in 
warm weather, and that it was the source of much negative comment 
while he was working as an accountant, and to date in social and 
other settings.  

The Schedule provides that dermatophytosis under Diagnostic Code 
7813 is to be rated as eczema, dependent upon location, extent, 
and repugnant or otherwise disabling character or manifestations.  
38 C.F.R. § 4.118, Diagnostic Code 7806 pertains to eczema.  The 
provisions of Diagnostic Code 7806, provide that a 50 percent 
rating is warranted for ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant disfigurement; a 30 percent rating is 
warranted for constant exudation or itching, extensive lesions, 
or marked disfigurement; a 10 percent rating is warranted where 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area; and, where there is slight, if 
any, exfoliation, exudation or itching on a nonexposed surface or 
small area, a noncompensable disability rating is warranted.  38 
C.F.R. § 4.118, Diagnostic Code 7806.

It should be noted, initially, that the reference at the time of 
the service retirement examination to a skin condition due to 
Agent Orange exposure appears to be based on history given by the 
veteran rather than a medical opinion that the veteran's 
condition, diagnosed as hyperhidrosis in 1983, was actually 
caused by any herbicide exposure.  According to his service 
personnel records, the veteran was a personnel sergeant while in 
Vietnam and he, himself, has made reference to having been in the 
city of Saigon.  In any event, the cause of his service-connected 
skin disorder is not relevant to rating it.  A review of the 
historical record reveals that the veteran has presented on 
multiple occasions with evidence of sores on his arms and legs.  
The March 1992 VA examiner noted what appeared to be chronic 
fascicular eruptions.  In June 1997, the examiner noted three 
ulcerated lesions and one erythematous macule, all relatively 
small on with the possible exception of those on the radial 
aspect of the left wrist, not on normally exposed areas.  The 
examiner also noted scarring over the veteran's legs, arms and 
back.  The examiner specifically noted that there was no 
significant disfigurement and no evidence of itching, and stated 
that the only exudation was from the moist ulcerations currently 
shown.  Such findings are consistent with the remaining competent 
medical evidence, indicating only localized scaling and sores.  
Thus, the veteran does not meet the 30 percent evaluatory 
criteria.  

Although the June 1997 VA examiner did note "ulcerations" when 
evaluating the veteran's skin, the use of the word "ulceration" 
is not, in and of itself, sufficient to warrant assignment of a 
50 percent evaluation.  The examiner specifically found no 
evidence of dermatophytosis/tinea, the diagnosed disease entity 
for which the veteran is service-connected.  Rather, he indicated 
that the veteran's current ulcerations were the result of 
specific catalysts such as the wearing of leather boots or a 
metal wristwatch, clearly suggesting that they could be prevented 
by not wearing such items.  Additionally, the examiner 
specifically noted the absence of any exfoliation.  The only 
crusting was that on portions of the few, small existing 
ulcerations.  The examiner commented that there was no functional 
impairment from such.  There is no competent evidence of systemic 
or nervous manifestations.  Again, the examiner noted no 
significant disfigurement.  In sum, other than the evidence of 
post-traumatic scarring, the examiner found only some exudation 
and crusting associated with the four small localized ulcerations 
shown at that time.  

The Board has reviewed the above in connection with the other 
evidence of record.  In October 1997, a private physician did 
note bilateral anterior tibial areas of excoriated, bleeding, 
scaly, circular plaques.  The Board also notes that photographs 
intermittently associated with the claims file show only 
localized lesions on the veteran's arms and legs.  The competent 
evidence of record is consistent in showing that the veteran's 
demonstrated ulcerations or sores are localized to his arms and 
legs and not extensive in nature.  There is no competent medical 
opinion that such are extensive in nature or that such cause any 
significant disfigurement or functional impairment.  As such, the 
preponderance of the evidence shows that the veteran's 
manifestations are consistent with the assignment of no more than 
a 10 percent evaluation, based on symptoms affecting only 
localized areas, some not normally exposed, and without evidence 
of the criteria requisite to assignment of a 30 or 50 percent 
evaluation under Diagnostic Code 7806.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Additionally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  The veteran had reported 
that he no longer works.  The evidence fails to show that the 
veteran's tinea, in and of itself, in the past caused marked 
interference with his employment, or that such has ever required 
frequent periods of hospitalization rendering impractical the use 
of the regular schedular standards.  Id.  The Board acknowledges 
the veteran's complaints of attracting negative comments due to 
the appearance of lesions on his skin; however, the percentage 
ratings under the Schedule are themselves representative of the 
average impairment in earning capacity resulting from diseases 
and injuries.  38 C.F.R. § 4.1 (1998) specifically sets out that 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  The veteran has not reported 
missing time from work; rather, his complaints center upon 
negative comments he purportedly received, and complaints that 
irritation from his sores was disruptive to his job performance.  
Such factors are contemplated in the Schedule and provided for in 
the 10 percent schedular evaluation currently assigned to the 
veteran's disability.  Additionally, by wearing a shirt and long 
pants much of the affected areas would not be visible.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

An evaluation in excess of 10 percent for service-connected 
arthritis of the thoracic spine, with limitation of motion, is 
denied.

An evaluation in excess of 10 percent for service-connected tinea 
of the arms and legs is denied.



REMAND

The veteran's lumbosacral spine disorder is currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1998), based on lumbar strain.  The veteran's cervical 
spine dysfunction is currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (1998), based on 
evidence of a moderate limitation of cervical motion. 

When the veteran was examined by the VA in November 1990, he was 
able to dress and undress, and to mount and dismount the 
examination table normally.  He had lumbar flexion to 80 degrees.  
Cervical spine flexion and extension were normal.  He 
demonstrated left lateral cervical flexion to 10 degrees, right 
lateral flexion to 20 degrees, and, left lateral rotation to 
25 degrees and right lateral rotation to 40 degrees.  Straight 
leg raising was normal at hyperextension.  There was no evidence 
of sensory deficits or motor deficits.  The impressions were 
cervical spondylosis and chronic lumbosacral strain, with no 
radiculopathy.  X-rays showed mild-to-moderate degenerative 
changes with hypertrophic spur formation, and mild degenerative 
disc disease at C5 to C6 and at L1 to L2.

VA outpatient records dated on several occasions in 1991 reflect 
that the veteran had fibromyalgia, apparently with morning 
stiffness.  

On a VA examination in January 1992 it was noted that he had been 
having growing, musculoskeletal discomfort "which has been 
diagnosed as fibromyalgia" and that he was unable to work due to 
fatigue and muscle spasms.  The examiner concluded that the 
veteran had "severe disability from the subjective symptoms of 
fibromyalgia."  

The veteran was afforded another VA examination in March 1992 at 
which time he complained of lumbar spine pain on arising each 
morning and of limping for the first part of the day.  He was 
noted to have significant foot problems.  The conclusion was 
osteoarthritis of the lumbosacral spine.  

In April 1992, the veteran reported for further VA examination.  
He complained of discomfort when turning his head; he had 
rotation to 40 degrees, bilaterally.  He was able to partially 
flex his head but was noted to have a tendency to hold it in a 
fixed position.  He was only able to flex his neck about 15 
degrees forward and five degrees backward.  The conclusion was 
intervertebral disc disease of the lumbar and cervical spine, 
causing pain and an inability to fully flex, extend and rotate 
the spine, particularly when sitting for more than 40 minutes.  

The claims file contains records from Gainesville Family 
Physicians dated from September 1997 to February 1998.  In 
September 1997, it was noted that fibromyalgia was causing 
increased pain in the veteran's back.  In January 1998, the 
veteran's complaints included pain from his spine.  He gave a 
history of disc degeneration and osteoarthritis in the lumbar 
area.  Pain reportedly radiated down his right lower leg.  
Straight leg raising was positive on the right.  The veteran was 
neurovascularly intact.  Impressions included recurrent low back 
pain and right lower extremity radicular pain.  In January, 
magnetic resonance imaging (MRI) of the lumbar spine showed a 
mild narrowing of the lateral recesses at L4 to L5 secondary to 
an annulus bulge.  In February 1998, examination revealed neck 
tenderness, and straight leg raising was positive on the right.  
Motor and sensory testing was intact.  The impressions were low 
back and cervical pain, and disc degeneration.

In May 1998, the veteran was afforded a VA spine examination.  
His complaints included back and neck pain, recent grip weakness, 
and problems with dropping light objects.  However, his grip 
strength was not tested.  Although the examiner reported range of 
motion findings, he did not identify the spinal segment to which 
they pertain.  There was evidence of decreased pinprick 
throughout all of the veteran's extremities and torso, except for 
his face.  Motor examination was 5/5 throughout and straight leg 
raising was negative.  Lumbar spine x-rays showed normal 
alignment, without decreased disc space or height.  Cervical 
films showed mild cervical spondylosis at C5 to C6 with foraminal 
narrowing mildly on the right.  The assessment was that cervical 
spondylosis causing the veteran's symptomatology and that there 
was no discernible radiculopathy.  The VA examiner noted that the 
veteran did have a suspicion of lumbar stenosis "in that his 
symptoms are manifestation (sic) of lumbar claudication."  The 
examiner noted that lumbar computerized tomography or MRI would 
help to rule that out.  Lumbar claudication was felt to be of 
moderate degree and cervical spondylosis was also stated to be of 
moderate degree.  Nothing was mentioned of fibromyositis despite 
diagnoses of it in other medical records.

From the available medical evidence, the current level of 
cervical and lumbar limitation of motion and the present nature 
and severity of any neurologic symptomatology remain unclear.  
Additionally, the available examination reports do not include 
discussion of the impact, if any, of the veteran's fibromyalgia 
on his neck or back complaints.  Nor do such include medical 
opinions relevant to whether the veteran's complaints of upper 
extremity numbness and weakness are related to his cervical 
spondylosis, and there are conflicting conclusions relevant to 
whether the veteran suffers from radiculopathy.  It is also 
unclear whether the range of motion reported in the most recent 
report pertains to the cervical or the lumbar spine.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his claim 
includes obtaining pertinent outstanding medical records as well 
as adequate VA examinations.  Littke v. Derwinski, l Vet. App. 90 
(l990).  This duty includes an examination by a specialist when 
needed.  Hyder v. Derwinski, l Vet. App. 221 (1991).  In this 
case, the present record is insufficient upon which to rate the 
veteran's lumbar and cervical disabilities.  Accordingly, further 
examination must be ordered to ensure accurate and comprehensive 
evaluation.

The Board further notes that the RO denied entitlement to TDIU 
benefits in a rating decision dated in April 1997.  The RO 
appears to have accepted the veteran's general notice of 
disagreement received in May 1997 as pertinent to that matter, 
and issued a statement of the case in September 1997.  
Thereafter, still during the appeal period, additional evidence 
relevant to the issue to TDIU was received by the RO.  A 
substantive appeal on the TDIU issue was not filed.  However, it 
does not appear that the additional evidence was considered in 
regard to the TDIU claim.  Thus, as argued by the representative 
in the informal hearing presentation of May 1999, the case must 
be remanded for issuance of a supplemental statement of the case, 
providing the veteran notice of the complete evidence considered 
and the reasons and bases for the denial and an opportunity to 
perfect his appeal by filing a substantive appeal on that matter.  
See 38 C.F.R. 20.302 (1998); VAOPGCPREC 
9-97 (February 11, 1997).  Pursuant to the provisions of 
38 C.F.R. § 19.9(a) (amended effective Oct. 8, 1997), "[i]f 
further evidence or clarification of the evidence or correction 
of a procedural defect is essential for a proper appellate 
decision," the Board is required to remand the case to the 
agency of original jurisdiction for the necessary action.  
Accordingly, if a claim has been placed in appellate status by 
the filing of a notice of disagreement, the Board must remand the 
claim to the RO for preparation of a statement of the case as to 
that claim.  Godfrey, 7 Vet. App. at 408-10; see also Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (July 24, 
1992).

Accordingly, the case must be returned to the RO for the 
following:

1.  The RO must issue a supplemental 
statement of the case addressing the 
additional relevant evidence received since 
the August 1997 statement of the case on 
the issue of TDIU.  The veteran should be 
advised of the time period in which to 
perfect his appeal.

2.  The RO should advise the veteran that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); and Falzone v. 
Brown, 8 Vet. App. 398 (1995).

3.  The RO should ensure that all records 
of VA treatment or hospitalization for the 
veteran's lumbar or cervical spine are 
associated with the claims file.  

4.  The RO should contact the veteran's 
last two employers, as listed on VA Form 
21-8940 of September 1997, to determine the 
reason that his employment terminated, the 
reasons for the use of any sick leave, and 
whether any concessions were made due to 
disability and, if so, what the concessions 
were and the disability for which they were 
made.  The RO also should ascertain whether 
the veteran has filed for Social Security 
disability benefits and, if so, the Social 
Security Administration should be asked for 
a copy of his claim, of any medical records 
in his file, and of any decision reached.  

5.  Thereafter, the veteran should be 
afforded comprehensive VA orthopedic and 
neurological examinations.  The claims 
folder and a separate copy of this entire 
remand MUST be made available to the 
examiners for review before the 
examination.  All indicated diagnostic 
tests and studies should be accomplished, a 
written report of which should be 
associated with the claims file.  The 
examiners must be cognizant of the numerous 
diagnoses of record of nonservice-connected 
fibromyalgia and, in assessing the 
veteran's service-connected spinal 
disabilities, they must dissociate symptoms 
of fibromyalgia and any other nonservice-
connected disorder(s) from those of the 
service-connected disabilities.  The 
examiners are requested to provide 
diagnoses for all lumbar and cervical spine 
disabilities found and to enumerate all 
existing lumbar and cervical 
symptomatology, to include identifying the 
presence or absence of the following: 
Muscle spasm, weakness, sensory changes, 
tenderness, atrophy, fatigability, 
incoordination, listing or excess mobility.  
The examiners should also identify any 
existing neurologic symptomatology 
attributable to the service-connected 
cervical and/or lumbar spine disability, 
and specifically confirm or refute the 
presence of any resulting radiculopathy.  
If the veteran complains of impaired grip 
strength, such must be tested, and an 
opinion should be given as to whether any 
impaired grip strength is consistent with 
objective findings and is due to the 
service-connected disability rather than 
fibromyalgia or other nonservice-connected 
disability. The orthopedic examiner should 
also provide a statement as to what 
constitutes "normal" range of lumbar and 
cervical spine motion in degrees, and 
measure the veteran's ranges of lumbar and 
cervical motion.  The examiners should 
specifically comment on the functional 
limitations, if any, caused by the 
veteran's service-connected lumbar and/or 
cervical disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The examiners should specifically 
comment on whether the veteran's subjective 
complaints are consistent with the 
objective findings.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

